Dr. Henry A. Holle               Opinion No. W-194
Commissioner of Health
State Department of Health      Re: Authority of a City Health
Austin, Texas                       Officer to assist in en-
                                    forcing the provisions of
                                    House Bill 194, Acts of the
Dear Dr. Holle:                     55th Legislature, R.S. 1957.
        This opinion Is In response to your letter of June 27,
1957 in which you present the following questions, regarding
House Bill 194, enacted by the 55th Legislature, Regular Ses-
sion, 1957:
        1.   'Is there any provision in House Bill 194
             which would prohibit a city health officer
             from taking action against any person vio-
             lating this law within the city health of-
             ficer's jurisdiction provided the complaint
             was filed in county court since the maximum
             penalty removes jurisdiction from corporation
             and justice courts?
        2.   'Is there any provision in House Bill 194
             which would prohibit a city health officer
             from enforcing this law in his jurisdiction
             and prosecuting violations in corporation
             court if the maximum penalty were $200.00
             with no provision for imprisonment%'"
        You are advised that both of the questions you ask
are answered in the negative.
        Article 4430, Vernon's Civil Statutes, provides that
the city health officer shall fully cooperate with the State
Department of Health and city health officers shall discharge
and perform such duties as may be prescribed for him under the
directions, rules, regulations and requirements of the State
Department of Health and the Commissioner of Health.
       Article 4430, Vernon's Civil Statutes, also provides
that the city health officer shall aid the State Department
of Health at all times in the enforcement of proper rules,
regulations and requirements in the enforcement of all sanitaTy
Dr. Henry A. Holle, page 2.   (w-194)


laws, quarantine regulations and vital statistics collection,
and perform such other duties as the State Health Department
shall direct.
        Subdivision (a), Section 5 of House Bill 194, states:
        "This Act shall be enforced by the Commissioner
        of Heath of the State of Texas.”
        Under the provision of Article 4430, Vernon's Civil
Statutes, the Commissioner of Health may call upon the city
health officer to aid in the enforcement of House Bill 194.
        There Is no provision in House Bill 194 which would
prohibit a city health officer from taking action against any
person violating said law within the city health officer's
jurisdiction if called upon by Commissioner of Health to do so.
                          SUMMARY
              The city health officer has authority
              to take action against any person vio-
              lating House Bill 194 within the city
              health officer's jurisdiction If called
              upon by Commissioner of Health to do so.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas

                                    B
MRT:wam:zt                              Marvin R. Thomas, Jr.
                                        Assistant
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
C. E. Richards
John Lennan
Marvin R. Thomas, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Geo. P. Blackburn